DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light shielding portion” “fixing member” in claim 1, 3, 9, & 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
Applicant implicitly teaches the light shielding portion (fig 11, 96) is a shield (0074, lines 1-5).
	Applicant implicitly teaches a fixing member is an attachment (fig 5, 70).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuya JP2009031016A in view of Lee US Pub No. 2016/0257584.

With respect claim 1, Kazuya teaches a sample-container holding member detachably attached to an integrator (fig 1, 2) via a fixing member (fig 2, 11) and holding a sample container comprising a cell (fig 2, 9a & 9b) containing a sample in a state (fig 2,9b) where the sample container is placed in the integrator, the sample container holder comprising (0020):
a pillar-shaped supporter (fig 2, 12 & 13) fixed to the fixing member; and
a container attachment (fig 2, 18) provided at an end of the supporter in an axial direction and to which the sample container is attached, wherein the container attachment comprises:
a housing portion housing (fig 2, 9b); and
a holder having contact with at least three points on an outer surface of the cell (fig 2, 9b) and holding the sample container.

    PNG
    media_image1.png
    417
    395
    media_image1.png
    Greyscale

Kazuya does not teach a cap.



With respect to claim 8 according to claim 1, the combination teaches the sample-container holding member holder according wherein:
the supporter (fig 2, 12 Kazuya) and the container attachment (fig 2, 18 Kazuya) are separately formed, and
the container attachment is detachably (fig 3, 18a Kazuya) fixed to the end of the supporter in the axial direction.

With respect to claim 9 according to claim 1, the combination teaches the sample-container holder further comprising:
a light shielding portion (fig 3, 12(10)) provided so as to surround the cap contained in the housing
portion.

With respect to claim 12 Kazuya teaches a sample-container placing method for placing a sample container comprising a cell (fig 2, 9a & 9b) containing a sample an integrator (fig 1, 2) via a fixing member (fig 2, 11) by a sample-container holder which comprises a supporter (fig 2, 12 & 13) and a container attachment (fig 2, 18) provided at an end of the supporter an axial direction, the container attaching portion attachment comprises a housing portion and a holding portion holder, the sample-container placing method comprising:
fixing the supporter (fig 2, 13 & 13) to the fixing member (fig 2, 11);
attaching the sample container (fig 2, 9b) to the container attachment (fig 2, 18); and
placing the sample container (fig 1, 9a) in the integrator (fig 1, 2), wherein
in the attaching the sample container (fig 4), the sample container is held by making holder have contact with at least three points on an outer of the cell (fig 3,9b).

Kazuya does not teach a cap.

Lee, in the field of endeavor of toxicity measurements, teaches sample containers are covered with plastic wrap in order to limit the interactions between the sample solution and the air (0065).  One of ordinary skill may cover an entire container with plastic wrap to prevent air from reaching the sample.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine a cap such as a plastic wrap with Kazuya cell to preserve certain samples during analysis.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuya JP2009031016A in view of Honig US Pub No. 2002/0063864 in further view of Eura et al. US Pub No. 2017/0212047.

With respect to claim 11, Kazuya teaches a light measurement device measuring measurement light generated by irradiating a sample with excitation light, the light measurement device comprising:
the sample-container holder according to claim 1 (fig 2);
an integrator (fig 1, 2) in which the sample container is placed;
a light generator “excitation light” (fig 1, 3) configured to generate the excitation light;
a light detector “light detection” (fig 1, 4) configured to detect the measurement light (0013); and

Kazuya does not teach a cap.

Lee, in the field of endeavor of toxicity measurements, teaches sample containers are covered with plastic wrap in order to limit the interactions between the sample solution and the air (0065).  One of ordinary skill may cover an entire container with plastic wrap to prevent air from reaching the sample.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine a cap such as a plastic wrap with Kazuya cell to preserve certain samples during analysis.

The combination does not teach a fixing member configured to detachably attach the sample-container holder to the integrator.

Honig, in the same field of endeavor of Kazuya of optics, teaches several pieces of an optical instrument can incrementally be tightened by a fixing member i.e. wrench (0029).  At the time prior to the effective filing date of 


The combination does not teach an analyzer configured to analyze detection result of the light detector.


Eura, in the same field of endeavor of Kazuya of quantum yield measurements via an integrating sphere (0042 Eura), teaches a light detector configured to analyze light from a sample held within an integrator, wherein an analyzer (fig 1, 50) is connected to the detector to display visual data of acquired analysis results (0067).  At the time prior to the effective filing date it would have been obvious to one of ordinary skill in the art to combine Eura’s analyzer with Kazuya’s detector and display to image analysis results from the detector.

Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gray et al. US Pat No. 10,118,176.
	
Allowable Subject Matter
Claims 2-7, 10, & 13-15 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.

	
 As to claim 2, the prior art of record, taken alone or in combination, fails to disclose or render obvious “holder holds the sample container in a state where a longitudinal direction of the cell is inclined to one side or another side in an optical axis direction relative to a direction perpendicular to the optical axis direction of excitation light to be emitted to the cell”, in combination with the rest of the limitations of claim 2.

As to claim 3, the prior art of record, taken alone or in combination, fails to disclose or render obvious “at least a part of a contact portion of the supporter with the fixing member has a prismatic shape”, in combination with the rest of the limitations of claim 3.



As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the housing portion comprises a base portion facing a top surface of the cap and a side portion provided to be erected on the base portion”, in combination with the rest of the limitations of claim 10.

As to claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the sample container is placed in a state where a longitudinal direction of the cell is inclined to one side or another side in an optical axis direction relative to a direction perpendicular to the optical axis direction of excitation light to be emitted to the cell”, in combination with the rest of the limitations of claim 13.

As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the sample container is placed in a state where a longitudinal direction of the cell is inclined to one side or another side in an optical axis direction relative to a direction perpendicular to the optical axis direction of excitation light to be emitted to the cell”, in combination with the rest of the limitations of claim 14.

As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious “before the attaching the sample container the container attachment provided in the supporter is replaced with another container attachment different from the container”, in combination with the rest of the limitations of claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/Examiner, Art Unit 2877